Citation Nr: 1706714	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right ankle condition, to include calcaneal spurring of the right ankle.

2. Entitlement to service connection for a left ankle condition, to include calcaneal spurring of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

In August 2016 the Veteran and his spouse testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

Although the Veteran's claims were characterized as entitlement to service connection for calcaneal spurring of the right and left ankles by the RO, testimony from the Veteran and his spouse during the August 2016 hearing clarified that the Veteran intends his claims to encompass all conditions associated with pain in both of his ankles that began in service and has continued to the present. To adequately reflect the claims, the issues have been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.

VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  In Gagne v. McDonald, the Court of Appeals for Veterans Claims (CAVC) defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  27 Vet. App. 397, 403 (2015).  

In December 2008, E.P. stated that the Veteran was a paratrooper and that he witnessed the Veteran injure his ankles during a parachuting accident in the fall of 1991 where the Veteran was blown into a tree.  E.P. stated that after the accident, the Veteran was taken for treatment at Womack Army Medical Center.

Similarly, in an August 2010 statement, the Veteran's spouse stated that during the fall of 1991, the Veteran was blown into a tree by strong winds during one particular "fun jump."  The Veteran's spouse stated that the Veteran was taken to Womack Army Medical Center for injuries to his chin, right shoulder, knees, back, and both ankles.  The Veteran's spouse credibly described the same accident during the August 2016 hearing.  See Board Hearing Tr. at 3-4.

In March 2013 the RO requested information from Womack Army Medical Center regarding any treatment the Veteran received from September 1, 1991 to December 1, 1991.  An internal document from later that month indicates that no records were located for the requested time frame.  

In May 2013, the RO sent the Veteran a letter notifying him that treatment records from Womack Army Medical Center were apparently unavailable and requested that the Veteran submit any relevant documents that were in his possession.  The Veteran responded later that month and stated that he did not have any service treatment records in his possession.

Although the focus of the search for the Womack Army Medical Center records was limited to the fall of 1991, the record reveals that the tree accident may have occurred at a different time and, thus, a more expanded search for these records is necessary.  A November 1993 service treatment record indicates that the Veteran complained of pain in both knees and both shins for a year.  The Veteran reported that he struck his right knee on a tree during an airborne operation, but it is unclear from that record whether the tree accident was recent or occurred a year ago.  Accordingly, it appears that the tree accident may have occurred in the fall of 1992 or 1993.

During a November 2007 VA examination in regard to a claim not presently on appeal, the Veteran stated that he was injured during a parachuting accident in February 1991.  Additionally, in an April 2012 VA treatment record, the Veteran stated that the tree accident occurred around 1992.  By limiting its search for the Womack Army Medical Center records to just September 1, 1991 through December 1, 1991, VA has not fulfilled its duty to obtain records as required by 38 C.F.R. § 3.159(c)(2) as the event may have occurred outside this date range.  

Additionally, VA's duty to assist requires VA to provide a medical examination or to obtain a medical opinion if VA determines it is necessary to decide the claim after reviewing the evidence of record.  38 C.F.R. § 3.159(c)(4).  VA obtained such opinions in April 2013, May 2013, and August 2015, but they are of minimum probative value as they are possibly based on an incomplete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Additionally, the VA clinicians did not have the opportunity to address the Veteran's statement from the August 2016 hearing that pain in both his ankles began in service and continued to the present.  See Board Hearing Tr. at 5-8.  Therefore, on remand, a new medical opinion must also be obtained to address the continuity of the Veteran's symptoms as well as in the event that new records from Womack Army Medical Center are obtained.




Accordingly, the case is REMANDED for the following action:

1. Obtain all records of any treatment the Veteran received from Womack Army Medical Center from 1991 through 1993. 

If any records cannot be obtained, the Veteran must be notified of the missing records, the attempts made, and why further attempts would be futile.  The Veteran then must be allowed the opportunity to provide such records.

2. After completing the development requested above, have an appropriate VA clinician review the entire claims file, including a copy of this remand.  

After reviewing the claims file, the clinician should identify all current conditions regarding the Veteran's right and left ankles.  In identifying all current conditions, please consider medical and lay evidence dated both prior to and since the filing of the January 2008 claim and specifically discuss whether the Veteran has or had any left or right ankle condition other than calcaneal spurring.  In particular the examiner should address a December 2001 VA treatment record diagnosing the Veteran with degenerative joint disease of the right ankle.  The clinician should then address the following questions:

(a) Is it as least as likely as not (50 probability or more) that the Veteran's right ankle condition, to include calcaneal spurring of the right ankle, was caused during or as a result of the Veteran's service?

(b) Is at as least as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral knee strain aggravated the Veteran's right ankle condition, to include calcaneal spurring, beyond the natural progression of the disease?

(c) Is it as least as likely as not (50 percent probability or more) that the Veteran's left ankle condition, to include calcaneal spurring of the left ankle, was caused during or as a result of the Veteran's service?

(d) Is at least as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral knee strain aggravated the Veteran's left ankle condition, to include calcaneal spurring, beyond the natural progression of the disease?

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's status as a paratrooper during service and his August 2016 testimony that he has experienced pain in his ankles continuously since service.

For all of the opinions requested above, a complete rationale must be provided.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




